Citation Nr: 0203120	
Decision Date: 04/05/02    Archive Date: 04/11/02

DOCKET NO.  00-04 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Keith L. Spadafora, Associate Counsel


INTRODUCTION

The veteran had verified service from September 1950 to June 
1952 and from December 1953 to December 1956.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a November 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  In March 2000, the veteran testified at 
an RO hearing.

In a March 2001 decision, the Board determined that new and 
material evidence had been submitted to reopen the veteran's 
claim for service connection for a back disorder and remanded 
the case to the RO for additional development.  Following 
completion of development, the case now is before the Board 
for further appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's currently diagnosed degenerative disease of 
the lumbar spine was not manifested during service or within 
one year of separation from service.

3.  There is no competent medical evidence of a nexus between 
the veteran's current  back disorder, first shown several 
years after service, and any incident of active service, 
including a claimed back injury in 1951.



CONCLUSION OF LAW

Claimed residuals of a back injury were not incurred in or 
aggravated by active service, to include on a presumptive 
basis.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5103A, 5107 (West 1991 & West Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001); 66 Fed. Reg. 45,620-32 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises from the veteran's claim for service 
connection for residuals of a back injury.  He contends that 
his current back disorder is the result of a 1951 injury to 
his back, which occurred when he fell backwards onto a tent 
peg and another soldier fell on top of him.

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) became effective.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001).  This liberalizing legislation 
is applicable to the veteran's claim.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  It essentially eliminates 
the requirement that a claimant submit evidence of a well-
grounded claim and provides that VA will assist the claimant 
in obtaining evidence necessary to substantiate a claim.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of information required to 
substantiate a claim, a broader VA obligation to obtain 
relevant records and advise a claimant of the status of those 
efforts, and an enhanced requirement to provide a VA medical 
examination or obtain a medical opinion in cases where such a 
procedure is necessary to make a decision on a claim.  VA has 
also revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  VA is not required 
to provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

After examining the record, the Board is satisfied that all 
relevant facts pertaining to the service-connection claim has 
been properly developed as service, VA and private medical 
records and the October 2001 VA examination report have been 
associated with the file.  Under these circumstances, the 
Board finds that the VCAA does not mandate another 
examination.  In a June 2001 letter to the veteran, the RO 
advised the appellant of what must be demonstrated to 
establish service connection.  In a response dated June 25, 
2001 and in a November 2001 point of contact report, the 
veteran indicated that he had no additional medical evidence.  
The Board finds that the RO has obtained, or made reasonable 
efforts to obtain, all treatment and administrative records, 
which might be relevant to the veteran's claim.  Accordingly, 
no further assistance to the veteran in acquiring medical 
evidence is required by statute.  38 U.S.C.A. § 5103A (West 
Supp. 2001).

The Board finds no prejudice to the appellant in this case by 
proceeding with the adjudication of the question of 
entitlement to service connection as the RO has complied with 
the notice provisions of the VCAA.  This is so because the RO 
specifically notified him of the requirements needed for 
entitlement to service connection in a June 2001 letter 
notifying the veteran of the enactment and the provisions of 
the VCAA.  The RO notified the appellant that for service 
connection there must be evidence of a current disability, 
evidence of a disease or injury due to service, and evidence 
of a link between the disability and service.  Moreover, all 
of the relevant evidence was considered.  As such, there has 
been no prejudice to the veteran that would warrant another 
remand, the veteran's procedural rights have not been 
abridged, and the Board will proceed with appellate review.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131 (West Supp. 2001); 38 C.F.R. §§ 3.1(k), 3.303(a) (2001).  
Where a veteran who served for ninety (90) days or more 
during a period of war (or during peacetime service after 
December 31, 1946) develops certain chronic diseases, such as 
arthritis, to a degree of 10 percent or more within one year 
from separation from service, such diseases may be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b). 

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  In order to prevail in a 
claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  

Evidence

The service medical records show no complaints or diagnosis 
of, or treatment for, a back injury.  On the medical history 
portions of his August 1950 induction, June 1952 separation, 
December 1953 re-enlistment, November 1956 separation, and 
March 1961 Reserve physical examination reports, the veteran 
checked the "no" column for having had bone, joint, or other 
deformity and arthritis or rheumatism.  Normal clinical 
findings were noted for the spine on all examination reports.  
On his December 1953 re-enlistment examination report, the 
examiner noted the presence of a sacral 1/4- x 8-inch scar on 
the veteran's back.  However, the November 1956 separation 
examination report only noted a tattoo on the veteran's left 
arm when identifying body marks, scars, tattoos.  

At a March 1971 VA examination, the veteran reported he lost 
one week's time from his welding job for back strain for 
which he saw a doctor on a weekly or occasional basis.  He 
related that he had fallen on his back on top of a tent peg 
and that another soldier fell on top of him in 1951 while 
stationed in Japan.  The veteran stated that he had back pain 
and other complaints.  On examination, the veteran had 
essentially normal range of motion for his back and no scars 
were noted.  The diagnosis included a history of lumbar 
strain but the examiner was silent as to a link to service.

A March 1983 statement from the Schluter Chiropractic Clinic 
reveals that the veteran began treatment in April 1982 for 
various complaints including back pain and slight numbness in 
his right leg, arm, and hand.  On examination, the veteran 
had fixations/subluxation of the C2, T1, L5 vertebrae and the 
sacro-iliac joint resulting in loss of ligament integrity and 
elasticity, adhesions and compensatory hypermobility and 
instability of adjacent segments.  Palpable muscle spasms of 
the cervical, thoracic and lumbar spine were noted.  X-rays 
showed multiple vertebral misalignments, mild scoliosis and 
thinning of the posterior portion of the L5 disc.  The 
prognosis revealed sustained damage to ligaments and 
supporting tissues and recommended treatment to strengthen 
and restore elasticity as much as possible to minimize or 
prevent the progression of degeneration.  The etiology of the 
noted disorders was not addressed.

A February 1983 statement from F. E. B, a podiatrist, 
discussed treatment for the veteran's right ankle and foot 
due to a fracture sustained during a parachute jump in 
service.  Service connection is in effect for residuals of a 
right ankle fracture.  

In a July 1997 letter to the veteran, D. W. G., M.D., stated 
that X-rays showed arthritic changes in his back without any 
evidence of fracture.  Nothing else was noted.

In a July 1999 statement, co-signed by three fellow comrades, 
the veteran reported that, when he was stationed with C-
Battery, 160th Field Artillery Battalion, 45th Division at 
Shimamatsu on Hokkaido, Japan, at a tent encampment in the 
summer of 1951, he fell backwards on a tent peg and another 
soldier, now deceased, fell on top of him, injuring his lower 
back.

A September 1999 statement from the Cate Chiropractic Center 
(CCC) indicates that the veteran was referred for chronic, 
recurring low back pain and bilateral leg numbness and it was 
noted that his pain continued even though he had been placed 
on prescription medication.  An examination revealed no noted 
abnormalities of the cerebrum, cerebellum or brain stem and 
deep tendon reflexes were intact.  The lumbosacral evaluation 
showed limitation of motion with pain on lumbar flexion and 
right rotation and crepitation on lumbar flexion and 
extension with active and passive motion.  Paralumbar muscle 
spasm was present bilaterally, along with palpatory 
tenderness of the L4-S1 segment.  The veteran had a 
protective stance at the time of initial evaluation due to 
persistent spasm.  Straight-leg raising was positive at 30 
degrees with pain primarily in the lower back region.  All 
other neurologic and orthopedic findings were unremarkable.  
The diagnosis was chronic lumbar segmental dysfunction.  An 
accompanying consultation note revealed that the veteran 
reported that many, many years ago, he fell and "another 
soldier fell on top of him -- apparently severe injury -- 
went to his PCP, got lumbar x[-]ray several w[ee]ks ago - 
'arthritis.' "

An October 1999 note from Central States Orthopedic 
Specialists, Inc. (CSOSI) reveals the presence of arthritis 
of the facet joint on the right side at L5-S1 and recommended 
treatment with an anti-inflammatory, stretching exercises to 
get and maintain flexibility and an occasional injection at 
the painful joint.  A report of initial evaluation from CSOSI 
also dated in October 1999, revealed that the veteran was 
retired from an on-the-job injury, which occurred in 1993.  
He was a welder/fitter and hurt his leg.  The veteran had 
related having back pain off and on since 1951, when he fell 
on a tent stake while in the Army.  On examination, the 
veteran was able to stand and sit relatively satisfactorily 
and his neurologic findings were within normal limits.  There 
was some mild tenderness at the L5 level on both sides but no 
swelling or palpable masses were noted on examination of the 
back.  X-rays revealed degenerative lumbar spondylosis at L5-
S1, which was the final impression.

A March 2000 letter from the Sipes Back Pain Clinic revealed 
that the veteran began chiropractic care in April 1967 and 
received treatment off and on through 1970.  The letter was 
silent as to the etiology or nature of the disability 
treated.

At a March 2000 RO hearing, the veteran testified that he had 
not had any problems with his back before he entered military 
service or during basic or advanced training; that, while he 
was stationed in Japan he was backing up and tripped over a 
tent rope and fell on a tent peg; and that the soldier in 
front fell on top of him.  As a result, the veteran stated 
that the tent peg hit him in the small of his back on the 
right side of his spine and that he saw an Army physician, 
who examined him and determined that nothing was broken.  The 
veteran added that he had really sharp pains in his back, 
that he could hardly walk because of the pain, that he was on 
light duty for two to four weeks, that his back continued to 
get better, that he kept going for heat treatments, and that 
his back bothered him even after he went to Korea.  He stated 
that he could not recall whether he re-injured his back in 
Korea.  The veteran reported that he did not receive 
treatment for, or re-injure, his back from June 1952 to 
December 1956, but indicated that he was in Airborne and took 
"some pretty good licks on [his] back."  Although he asserted 
that he did not re-injure his back through March 1963, the 
veteran stated that he continued to have problems with his 
back but did not seek treatment for it during service.  He 
testified that he never injured his back other than falling 
on the tent peg and that the first treatment he could recall 
after his discharge was in 1967, when he went to the Sipes 
Chiropractic Clinic.  The veteran testified that he had seen 
eight to ten doctors and none related his back disability to 
his injury in service, but one doctor commented that every 
paratrooper he had ever treated had back problems. 

In an October 2001 VA examination report, the examiner noted 
his review of the claims file indicated that the veteran 
claimed that he injured his lower back while in Japan when he 
fell backwards on a tent stake and another soldier fell on 
him, that he was placed on light duty, and that he continued 
to have problems with his back for several years, 
particularly since 1967.  However, the veteran has no records 
showing that he injured his back in service, except for a 
statement that some soldiers witnessed his fall.  On 
examination of his lower back, there was no evidence of any 
painful motion, spasm, weakness, tenderness, postural 
abnormality or fixed deformity.  Musculature was normal and 
straight-leg raising was negative on both sides at 90 
degrees.  Motor function was intact.  Reflexes were normal 
and symmetrical.  Sensory was normal, except for stated 
numbness in his left leg due to a left thigh injury.  The 
veteran had full range of motion.  Although the veteran 
claimed his right leg was shorter than his left leg, on 
measurement from the anterior superior iliac spine to the 
medial malleolus, both legs were equal in length.  The 
examiner indicated that the veteran was diagnosed with 
degenerative lumbar spondylosis in October 1999.  The 
diagnosis was degenerative disk disease of the lumbosacral 
spine with zero to mild functional loss due to pain.  Except 
for the July 1999 statement co-signed by other soldiers, the 
examiner could find no evidence that the veteran had any back 
injury while in service.  There was no evidence in the 
veteran's medical records of such injury.  The only mention 
of the claimed back injury was by a private physician, Dr. D. 
W. G.  Based on the above, the VA examiner was unable to give 
an opinion that the veteran's lower back condition was 
secondary to the claimed in-service injury.

Analysis

The veteran has been diagnosed with degenerative disk disease 
and degenerative lumbar spondylosis, satisfying the first 
element of a claim for service connection.  See Caluza, 7 
Vet. App. at 506.

There is only one consult and one treatment note from private 
physicians dated in September and October 1999, which 
indicate a possible relationship between the veteran's low 
back disorder and an alleged fall in 1951 while stationed in 
Japan.  These notes and the diagnosis of the March 1971 VA 
examiner (history of lumbar strain) appear to be based on 
history reported by the veteran without reference to clinical 
or laboratory findings and were not based on a review of the 
veteran's service medical records or claims file.  Indeed, 
while the VA examiner in March 1971 reported a history of a 
back injury, no objective back findings were identified on 
the examination.  While physicians can render an opinion 
based upon their examination of the veteran, without a 
thorough review of the record, their opinions regarding the 
etiology of the underlying condition can be no better than 
the facts alleged by the veteran.  Swann v. Brown, 5 Vet. 
App. 229, 233 (1993).  The Board is not bound to accept 
medical opinions or conclusions, which are based on history 
supplied by the veteran where that history is unsupported by 
medical evidence.  See Black v. Brown, 5 Vet. App. 177, 180 
(1993).  Hence, the Board finds that the above medical 
records and reports are not persuasive for relating the 
veteran's claimed back injury in service to his current low 
back disorder.  Particularly, in the absence of any service 
medical records indicating complaints of, or treatment, for a 
back disorder.

The Board finds that the opinion of the October 2001 VA 
examiner is of far more probative weight when compared to the 
above treatment notes and 1971 VA examination report.  This 
VA physician reviewed the claims file, including the service 
medical records, obtained a medical history, performed a 
thorough physical examination and had radiological studies 
done for the specific purpose of determining whether the 
veteran had a back disorder related to service.  The October 
2001 VA examiner concluded that there was no evidence to 
permit him to give an opinion that the veteran's lower back 
condition was related to an injury sustained during service.  
Moreover, the Board finds there was no continuity of symptoms 
to support service connection for a low back disorder on a 
direct basis, particularly in light of the absence of 
objective findings in service or during the 1971 VA 
examination.  The private treatment notes and the 1971 VA 
examination report appear to contain a mere recitation of the 
veteran's self-reported lay history, without actually linking 
a current disability to service, which does not constitute 
competent medical evidence of causality.  LeShore v. Brown, 8 
Vet. App. 406 (1996).  Further, the first treatment of record 
for low back pain appears to be in April 1967 and the first 
indication of degenerative disease symptoms in 1997, clearly 
not within the presumptive one-year period.  Moreover, none 
of the private physician statements directly link the 
veteran's current back disorder to any in-service trauma.

The Board finds that the medical evidence contemporaneous 
with service clearly shows no evidence of a low back injury 
or disorder during service.  There is no contemporaneously 
recorded evidence that the veteran sustained trauma to his 
back during service.  The Board is cognizant of the July 1999 
statement cosigned by three comrades and the veteran's 
hearing testimony that he fell on a tent stake and that 
another soldier fell on top of him while stationed in Japan 
in 1951.  While the Board can accept the veteran's assertions 
that he fell on a tent peg in service, it finds his 
assertions that his current low back disorder stems from that 
injury to not be persuasive.  In this regard, the Board 
observes that, during and immediately after his first period 
of service, the veteran's medical records show no complaints 
of, or treatment for, back pain or a back disorder.  The 
veteran's complaints concerning his fall appear to have been 
raised for the first time in 1967, some 15 years after his 
first period of service.  There is no clinical history, or 
findings, in the veteran's service medical records or 
immediately after service to support this theory.  No such 
history or symptoms were recorded at the time of the alleged 
event.  Even though signed statements were provided, the 
Board finds these statements and the veteran's assertions to 
be unpersuasive in light of the lack of competent medical 
evidence in service or thereafter that actually relates his 
current back disorder to service. 

The statements of the veteran and his comrades as to their 
belief that the veteran's current low back disorder was 
related to an in-service injury are not competent evidence 
with regard to the nexus issue.  See Grottveit v. Brown. 5 
Vet. App. 91, 92-93 (1993).  There is no evidence that they 
have the requisite medical expertise to enter a medical 
judgment as to the etiology of his current low back disorder.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (holding 
that laypersons are not competent to offer medical opinions).  
It is the Board's responsibility to assess the credibility 
and weight given to evidence.  See Hayes v. Brown, 5 Vet. 
App. 60, 69-70 (1993); citing Woods v. Derwinski, 1 Vet. App. 
190, 192-93 (1992); see also Guerrieri v. Brown, 4 Vet. App. 
467, 470-471 (1993) (the probative value of medical evidence 
is based on the physician's knowledge and skill in analyzing 
the data, and the medical conclusion the physician reaches; 
as is true of any evidence, the credibility and weight to be 
attached to medical opinions are within the province of the 
Board).  

As there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's claim 
for service connection for a low back disorder that would 
give rise to a reasonable doubt in favor of the veteran, the 
provisions of 38 U.S.C.A. § 5107 are not applicable, and the 
appeal is denied.


ORDER

Service connection for a low back disability, to include 
residuals of a claimed in-service back injury, is denied.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

